DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1, 5, 8, 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldridge (US 4,539,773).
	a. Regarding claim 1, Eldridge discloses a fishing device comprising a fishing rod 10; a first line guide 38 connected to the fishing rod in a fixed position relative to the fishing rod, said first line guide defining a first opening configured to permit fishing line 20 to pass freely therethrough [line guides 38 which are mounted along the length of the rod for receiving the line 20 therethrough, as seen in FIGS. 1 and 5, col. 3 lines 63-66]; a lever 106 [choke 106 including linear wire members 84 and 86, col. 5 lines 10-12] disposed adjacent to the first line guide extending from a lever pivot point 82 [movable collar 80 is assembled on the rod 10, and it is pivotally connected to the pusher element 68 of the actuator member 60 by means of the hinge joint 82, col. 4 line 35; which causes the movable collar 80 to slide along the rod 10, thereby forcing the pair of wire members 84 and 86 to move bodily along the length of the rod, thereby forcing the choke member 106 to descend until finally it squeezes the fishing line 20 against the resilient stop, as seen in FIGS. 4, 2 and 6, col. 5 lines 55-61]] connected to the fishing rod [choke 106 is positioned beneath the rod 10 and generally transverse to the longitudinal axis of the rod and on the front side of the ring member 100. An open sheet metal frame 110 is provided to cooperate with the ring member 100 and the movable choke 106 for guiding the movement of the choke between its raised position of FIG. 3 and its lowered choke position of FIGS. 4, 2 and 6, col. 5 lines 12-19], lever 106 having a surface configured to engage the fishing line [it squeezes the fishing line 20 against the resilient stop, as seen in FIGS. 4, 2 and 6, col. 5 lines 59-61], lever 106 being moveable relative to said first line guide and relative to the fishing rod [movement of the choke between its raised position of FIG. 3 and its lowered choke position of FIGS. 4, 2 and 6, col. 5 lines 12-19]; a line braking surface 132 disposed adjacent to the lever [resilient stop 132, col. 5 lines 37-38]; a bias device 70 configured to bias the lever away from line braking surface 132 [spring 70 will return the movable collar 80 to the position shown in FIG. 3, and, at the same time, raise the choke member 106 to its position as shown in FIG. 3, col. 5 lines 62-65]; and a control mechanism 60 configured to pivot lever 106 about the lever pivot point and relative to first line guide 38 [actuator member 60 which causes the movable collar 80 to slide along the rod 10, thereby forcing the pair of wire members 84 and 86 to move bodily along the length of the rod, thereby forcing the choke member 106 to descend until finally it squeezes the fishing line 20 against the resilient stop, as seen in FIGS. 4, 2 and 6, col. 5 lines 55-61]. 
	b. Regarding claim 5, Eldridge discloses lever 106 comprises two spaced curved members 84, 86 disposed on opposite sides of first line guide 38 [choke 106 is a thin, roller-like member having a small hole 108 in each end for receiving the end of one of the linear wire members 84 and 86, col. 5 lines 10-12, FIG. 2]. 
c. Regarding claim 8, Eldridge discloses the system of claim 1 wherein bias device 70 is a spring [spring 70 will return the movable collar 80 to the position shown in FIG. 3, and, at the same time, raise the choke member 106 to its position as shown in FIG. 3, col. 5 lines 62-65]. 
	d. Regarding claim 10, Eldridge discloses the system of claim 1 wherein line braking surface 132 [resilient stop 132, col. 5 lines 37-38] extends from a portion of first line guide 38 distal from fishing rod 10 along a reference axis substantially parallel to a longitudinal axis of fishing rod 10 [FIGS. 2-4].
e. Regarding claim 14, Eldridge discloses a fishing line control system for installation on a fishing rod comprising a first line guide 38 configured to be connected to fishing rod 10 in a fixed position relative to fishing rod 10, first line guide 38 defining a first opening configured to permit fishing line 20 to pass freely therethrough [line guides 38 which are mounted along the length of the rod for receiving the line 20 therethrough, as seen in FIGS. 1 and 5, col. 3 lines 63-66]; lever 106 [choke 106 including linear wire members 84 and 86, col. 5 lines 10-12] disposed adjacent to first line guide 38, said lever extending from a lever pivot point 82 [hinge joint 82, col. 4 line 35] connected to fishing rod 10 [choke 106 is positioned beneath the rod 10 and generally transverse to the longitudinal axis of the rod and on the front side of the ring member 100. An open sheet metal frame 110 is provided to cooperate with the ring member 100 and the movable choke 106 for guiding the movement of the choke between its raised position of FIG. 3 and its lowered choke position of FIGS. 4, 2 and 6, col. 5 lines 12-19], lever 106 having a surface configured to engage the fishing line [it squeezes the fishing line 20 against the resilient stop, as seen in FIGS. 4, 2 and 6, col. 5 lines 59-61], lever 106 configured to be moveable relative to first line guide 38 [movement of the choke between its raised position of FIG. 3 and its lowered choke position of FIGS. 4, 2 and 6, col. 5 lines 12-19]; line braking surface 132  disposed adjacent to the lever [resilient stop 132, col. 5 lines 37-38]; and bias device 70 connected to lever 106, bias device 70 configured to bias lever 106 away from line braking surface 132 [spring 70 will return the movable collar 80 to the position shown in FIG. 3, and, at the same time, raise the choke member 106 to its position as shown in FIG. 3, col. 5 lines 62-65].
	f. Regarding claim 18, Eldridge discloses the system of claim 14 wherein line braking surface 132 [resilient stop 132, col. 5 lines 37-38] extends from a portion of first line guide 38 distal from fishing rod 10 along a reference axis substantially parallel to a longitudinal axis of fishing rod 10 [FIGS. 2-4].	

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 2-4, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge (US 4,539,773) as applied to claims 1 and 14 above, and further in view of Hannon (US Patent Publication 2011/0289818).  
	a. Regarding claim 2, Eldridge teaches the system of claim 1 having first line guide 38. Eldridge further teaches a second line guide 38 defining a second opening configured to permit the fishing line to pass freely therethrough [line guides 38 which are mounted along the length of the rod for receiving the line 20 therethrough, as seen in FIGS. 1 and 5, col. 3 lines 63-66]. Eldridge does not specifically teach the second guide line connected to the first line guide and defining a second opening smaller than the first opening. Hannon teaches second guide line 36 connected to first line guide 34 and defining a second opening smaller than the first opening [As shown in FIG. 4, the inside diameter D4 of the primary or proximal circular guide ring 34 is from about ¾ inch to about 1¼ inches; while, the inside diameter D5 of the secondary or distal circular guide ring 36 from about 6/100 inch to about ½ inch [0034]] for the purpose of providing a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the second guide line connected to the first line guide and defining a second opening smaller than the first opening taught by Hannon because doing so would have provided a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line. 
	b. Regarding claim 3, Eldridge in view of Hannon teaches (references to Hannon) the system of claim 2 wherein first line guide 34 and second line guide 36 are incorporated into common housing 38 [As best shown in FIGS. 3 and 4, the fishing line guide 24 comprises a primary or proximal circular guide ring 34 and a secondary or distal circular guide ring 36 disposed in concentric alignment relative to each other and affixed to the fishing pole 26 by a guide ring mount or frame generally indicated as 38 [0031]].
c. Regarding claim 4, Eldridge in view of Hannon teaches (references to Hannon) the system of claim 2 wherein the second line guide 36 is distal from a fishing rod handle [FIG. 2] relative to the first line guide 34 [a primary or proximal circular guide ring 34 and a secondary or distal circular guide ring 36 [0031] FIG. 2].
d. Regarding claim 15, Eldridge teaches the system of claim 14 having first line guide 38. Eldridge further teaches a second line guide 38 defining a second opening configured to permit the fishing line to pass freely therethrough [line guides 38 which are mounted along the length of the rod for receiving the line 20 therethrough, as seen in FIGS. 1 and 5, col. 3 lines 63-66]. Eldridge does not specifically teach the second guide line connected to the first line guide and defining a second opening smaller than the first opening. Hannon teaches second guide line 36 connected to first line guide 34 and defining a second opening smaller than the first opening [As shown in FIG. 4, the inside diameter D4 of the primary or proximal circular guide ring 34 is from about ¾ inch to about 1¼ inches; while, the inside diameter D5 of the secondary or distal circular guide ring 36 from about 6/100 inch to about ½ inch [0034]] for the purpose of providing a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the second guide line connected to the first line guide and defining a second opening smaller than the first opening taught by Hannon because doing so would have provided a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line.
e. Regarding claim 16, Eldridge in view of Hannon teaches (references to Hannon) the system of claim 15 wherein first line guide 34 and second line guide 36 are incorporated into common housing 38 [As best shown in FIGS. 3 and 4, the fishing line guide 24 comprises a primary or proximal circular guide ring 34 and a secondary or distal circular guide ring 36 disposed in concentric alignment relative to each other and affixed to the fishing pole 26 by a guide ring mount or frame generally indicated as 38 [0031]].

5. 	Claims 6, 9, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge (US 4,539,773) as applied to claims 1 and 14 above, and further in view of Kernodle (US 2,791,858).
a. Regarding claim 6, Eldridge teaches the system of claim 1 wherein the first opening [of line guide 38] is disposed within a first reference plane [line guide 38 comprises a smooth-surfaced ring member 100 that is set at a slightly inclined angle, on the order of 15 degrees with respect to a perpendicular line coming from the rod 10, col. 4 lines 65-68]. Eldridge does not specifically teach the first opening is disposed within a first reference plane and configured to pivot within a second reference plane, and the first reference plane and the second reference plane are spaced apart and parallel to each other. Kernodle teaches first opening 33 [central opening 33 in the tubular member extends through the head 32 and provides a guide for the line L, col. 2 lines 38-40; the central guide opening 33 in the member 31, col. 2 lines 47-48] is disposed within a first reference plane [Fig. 2 is a side elevational view of the improved brake device with the trigger in normal open or inactive position, col. 1 lines 43-44, FIGS. 1-2] and configured to pivot within a second reference plane [Fig. 6 is a view partially in side elevation and par tially in vertical longitudinal section and wherein the trigger is fully closed, col. 1 lines 56-58, FIGS. 5-6] and the first reference plane and the second reference plane are spaced apart and parallel to each other [FIGS. 1-2, 5-6] for the purpose of providing a fishing line braking device with a simple line engaging means that avoids wear of the line while providing sensitive control of a fishing line so casting can be carried out with greater ease and accuracy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the first opening disposed within a first reference plane and configured to pivot within a second reference plane and the first reference plane and the second reference plane spaced apart and parallel to each other as taught by Kernodle because doing so would have provided a fishing line braking device with a simple line engaging means that avoids wear of the line while providing sensitive control of a fishing line so casting can be carried out with greater ease and accuracy.  
b. Regarding claim 9, Eldridge teaches the system of claim 1 having line braking surface 132 [resilient stop 132, col. 5 lines 37-38] and lever 106 surface configured to engage the fishing line [it squeezes the fishing line 20 against the resilient stop, as seen in FIGS. 4, 2 and 6, col. 5 lines 59-61]. Eldridge does not specifically teach the line braking surface includes a convex curved surface which is substantially a negative image of the surface configured to engage the fishing line. Kernodle teaches the line braking surface includes a convex curved surface 34 [a convex outer wall 34 which opposes the adjacent face of the rubber disk 21, as is particularly indicated in Fig. 5, col. 2 lines 41-43] which is substantially a negative image of surface 21 [friction member comprising a yieldable disk, claim 1] configured to engage the fishing line [Fig. 7 is a fragmental elevational view showing in particular the concave socket in the body of the brake device,col. 1 lines 58-60; a concave socket 19 having a circumscribing cylindrical wall 20 and a rubber disk 21, col. 2 lines 7-18; As indicated in Fig. 6, substantially greater pressure has been applied to the trigger 23 with a resulting deflection of the rubber disk 21; provides a complete braking action on the line wherein same is held against any dragging action, col. 2 lines 67-69] for the purpose of providing a fishing line braking device with a simple line engaging means that provides a complete braking action on the line against any dragging action and avoids wear of the line while providing sensitive control of a fishing line so casting can be carried out with greater ease and accuracy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the line braking surface includes a convex curved surface which is substantially a negative image of the surface configured to engage the fishing line as taught by Eldridge because doing so would have provided a fishing line braking device with a simple line engaging means that provides a complete braking action on the line against any dragging action and avoids wear of the line while providing sensitive control of a fishing line so casting can be carried out with greater ease and accuracy.
c. Regarding claim 17, Eldridge teaches the system of claim 14 having line braking surface 132 [resilient stop 132, col. 5 lines 37-38] and lever 106 surface configured to engage the fishing line [it squeezes the fishing line 20 against the resilient stop, as seen in FIGS. 4, 2 and 6, col. 5 lines 59-61]. Eldridge does not specifically teach the line braking surface includes a convex curved surface which is substantially a negative image of the surface configured to engage the fishing line. Kernodle teaches the line braking surface includes a convex curved surface 34 [a convex outer wall 34 which opposes the adjacent face of the rubber disk 21, as is particularly indicated in Fig. 5, col. 2 lines 41-43] which is substantially a negative image of surface 21 [friction member comprising a yieldable disk, claim 1] configured to engage the fishing line [Fig. 7 is a fragmental elevational view showing in particular the concave socket in the body of the brake device, col. 1 lines 58-60; a concave socket 19 having a circumscribing cylindrical wall 20 and a rubber disk 21, col. 2 lines 7-18; As indicated in Fig. 6, substantially greater pressure has been applied to the trigger 23 with a resulting deflection of the rubber disk 21; provides a complete braking action on the line wherein same is held against any dragging action, col. 2 lines 67-69] for the purpose of providing a fishing line braking device with a simple line engaging means that provides a complete braking action on the line against any dragging action and avoids wear of the line while providing sensitive control of a fishing line so casting can be carried out with greater ease and accuracy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the line braking surface includes a convex curved surface which is substantially a negative image of the surface configured to engage the fishing line as taught by Eldridge because doing so would have provided a fishing line braking device with a simple line engaging means that provides a complete braking action on the line against any dragging action and avoids wear of the line while providing sensitive control of a fishing line so casting can be carried out with greater ease and accuracy.

6. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge (US 4,539,773) as applied to claim 1 above, and further in view of Nilsson (US Patent Publication 5,511,337).
a. Regarding claim 7, Eldridge teaches the system of claim 1 wherein the first opening [of line guide 38] is disposed within a first reference plane [line guide 38 comprises a smooth-surfaced ring member 100 that is set at a slightly inclined angle, on the order of 15 degrees with respect to a perpendicular line coming from the rod 10, col. 4 lines 65-68] and lever 106 is configured to pivot within a second reference plane [the movement of the choke between its raised position of FIG. 3 and its lowered choke position of FIGS. 4, 2 and 6, col. 5 lines 12-19]. 
Eldridge does not specifically teach the first opening disposed within a first reference plane and the lever is configured to pivot within a second reference plane substantially perpendicular to the first reference plane. Nilsson teaches first opening [through the guide rings 134, 136, col. 5 line 57] disposed within a first reference plane [FIGS. 1-2] and lever 120 or 122 is configured to pivot within a second reference plane substantially perpendicular to the first reference plane [FIG. 4 illustrates the twin-ring embodiment in its locking or line-braking configuration, col. 3 lines13-14; fishing line 138 is thereby clamped between the arms 134, 136 when the device is in the locking configuration, col. 5 lines 66-67] for the purpose of providing a fishing line brake that can be easily mounted on a rod with a pair of clamping levers and a guide ring opening through which the fishing line extends in which the fishing line is clamped to securely lock and that reduces the tendency of the line to whip outward from the rod during a cast.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the first opening disposed within a first reference plane and the lever configured to pivot within a second reference plane substantially perpendicular to the first reference plane as taught by Nilsson because doing so would have provided a fishing line brake that can be easily mounted on a rod with a pair of clamping levers and a guide ring opening through which the fishing line extends in which the fishing line is clamped to securely lock and that reduces the tendency of the line to whip outward from the rod during a cast.  
 
7. 	Claims 11-13, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldridge (US 4,539,773) as applied to claims 1 and 14 above, and further in view of Kernodle (US 2,791,858) and Kvarnstrom (US 5,207,015).
a. Regarding claim 11, Eldridge teaches the system of claim 1 having the first opening [of line guide 38], lever 106, and line braking surface 132 [resilient stop 132, col. 5 lines 37-38]. Eldridge further teaches a second line guide 38 defining a second opening configured to permit the fishing line to pass freely therethrough [line guides 38 which are mounted along the length of the rod for receiving the line 20 therethrough, as seen in FIGS. 1 and 5, col. 3 lines 63-66]. Eldridge does not specifically teach a second line guide defining a second opening smaller than the first opening. Hannon teaches second guide line 36 defining a second opening smaller than the first opening of first line guide 34 [As shown in FIG. 4, the inside diameter D4 of the primary or proximal circular guide ring 34 is from about ¾ inch to about 1¼ inches; while, the inside diameter D5 of the secondary or distal circular guide ring 36 from about 6/100 inch to about ½ inch [0034]] for the purpose of providing a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the second guide defining a second opening smaller than the first opening taught by Hannon because doing so would have provided a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line. 
Eldridge in view of Hannon does not specifically teach the second guide line connected to or integrally formed with the lever, wherein the line braking surface is configured to engage the second line guide as the result of the lever pivoting the second line guide. Kvarnstrom teaches second guide line 12 connected to or integrally formed with lever 22 [lever 22 connected with blocking rod ring 12, col. 3 lines 53-54] wherein line braking surface 11 [blocking surface 11, which is advantageously provided with a braking friction lin ing 14, col. 3 lines27-29] is configured to engage the second line guide as the result of lever 22 pivoting second line guide 12 [blocking rod ring 12 is folded inward and rests against blocking plate 13 forming a blocking surface 11, col. 3 lines 27-28] for the purpose of providing a manually controllable line-blocking mechanism mounted on the rod with a guide line connected to the lever and which can be shifted between a position in which it allows the line to run freely and a position in which the guide line blocks the line between itself and a line braking surface as the result of the lever pivoting the second line guide to clamp the line between the guide line and the line braking surface to enable a longer cast with less energy and less danger of personal injury due to the fly hook.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge in view of Hannon to include the second guide line connected to or integrally formed with the lever and the line braking surface configured to engage the second line guide as the result of the lever pivoting the second line guide as taught by Kvarnstrom because doing so would have provided a manually controllable line-blocking mechanism mounted on the rod with a guide line connected to the lever and which can be shifted between a position in which it allows the line to run freely and a position in which the guide line blocks the line between itself and a line braking surface as the result of the lever pivoting the second line guide to clamp the line between the guide line and the line braking surface to enable a longer cast with less energy and less danger of personal injury due to the fly hook.
b. Regarding claim 12, Eldridge in view of Hannon and Kvarnstrom teaches (refernces to Eldridge) the system of claim 11 having line braking surface 132 [resilient stop 132, col. 5 lines 37-38]. Eldridge in view of Hannon and Kvarnstrom does not specifically teach the line braking surface has a frusto-conical shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge in view of Hannon and Kvarnstrom to include a line braking surface that has a frusto-conical shape because doing so would have provided a line braking surface that has a simple shape for ease of assembly and repair or replacement and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
c. Regarding claim 13, Eldridge in view of Hannon and Kvarnstrom teaches (references to Hannon) the system of claim 11 having the first opening of first line guide 34 and the second line guide 36. Eldridge in view of Hannon and Kvarnstrom does not specifically teach a third line guide defining a third opening, said third line guide connected to the first line guide and disposed between the first line guide and the second line guide, wherein the third opening is smaller than the first opening. Hannon teaches third line guide 60 defining a third opening, said third line guide connected to first line guide 34 and disposed between first line guide 34 and second line guide 36 [a primary or proximal circular guide ring 34; a secondary or distal circular guide ring 36 and an intermediate circular guide ring 60 disposed in concentric alignment relative to each other [0037] FIG. 6], and the third opening is smaller than the first opening [FIG. 6 shows another embodiment of the fishing line guide system 24 with similar components similarly numbered or designated as those depicted in FIGS. 2 through 4. Similarly, the dimensions, relative positions and sizes or ratios are substantially the same as depicted in FIGS. 2 through 4 [0037]] for the purpose of providing a fishing line guide system with a third guide line connected to a first line guide and disposed between the first line guide and the second line guide and defining a third opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge in view of Hannon and Kvarnstrom to include a third line guide defining a third opening, said third line guide connected to the first line guide and disposed between the first line guide and the second line guide, wherein the third opening is smaller than the first opening as taught by Hannon because doing so would have provided a fishing line guide system with a third guide line connected to a first line guide and disposed between the first line guide and the second line guide and defining a third opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line.  
d. Regarding claim 19, Eldridge teaches the system of claim 14 having the first opening [of line guide 38], lever 106, and line braking surface 132 [resilient stop 132, col. 5 lines 37-38]. Eldridge further teaches a second line guide 38 defining a second opening configured to permit the fishing line to pass freely therethrough [line guides 38 which are mounted along the length of the rod for receiving the line 20 therethrough, as seen in FIGS. 1 and 5, col. 3 lines 63-66]. Eldridge does not specifically teach a second line guide defining a second opening smaller than the first opening. Hannon teaches second guide line 36 defining a second opening smaller than the first opening of first line guide 34 [As shown in FIG. 4, the inside diameter D4 of the primary or proximal circular guide ring 34 is from about ¾ inch to about 1¼ inches; while, the inside diameter D5 of the secondary or distal circular guide ring 36 from about 6/100 inch to about ½ inch [0034]] for the purpose of providing a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge to include the second guide defining a second opening smaller than the first opening taught by Hannon because doing so would have provided a fishing line guide system with a second guide line connected to a first line guide and defining a second opening smaller than the first opening to reduce helixes formed in the fishing line during casting of the fishing line. 
Eldridge in view of Hannon does not specifically teach the second guide line connected to or integrally formed with the lever, wherein the line braking surface is configured to engage the second line guide as the result of the lever pivoting the second line guide. Kvarnstrom teaches second guide line 12 connected to or integrally formed with lever 22 [lever 22 connected with blocking rod ring 12, col. 3 lines 53-54] wherein line braking surface 11 [blocking surface 11, which is advantageously provided with a braking friction lining 14, col. 3 lines27-29] is configured to engage the second line guide as the result of lever 22 pivoting second line guide 12 [blocking rod ring 12 is folded inward and rests against blocking plate 13 forming a blocking surface 11, col. 3 lines 27-28] for the purpose of providing a manually controllable line-blocking mechanism mounted on the rod with a guide line connected to the lever and which can be shifted between a position in which it allows the line to run freely and a position in which the guide line blocks the line between itself and a line braking surface as the result of the lever pivoting the second line guide to clamp the line between the guide line and the line braking surface to enable a longer cast with less energy and less danger of personal injury due to the fly hook.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge in view of Hannon to include the second guide line connected to or integrally formed with the lever and the line braking surface configured to engage the second line guide as the result of the lever pivoting the second line guide as taught by Kvarnstrom because doing so would have provided a manually controllable line-blocking mechanism mounted on the rod with a guide line connected to the lever and which can be shifted between a position in which it allows the line to run freely and a position in which the guide line blocks the line between itself and a line braking surface as the result of the lever pivoting the second line guide to clamp the line between the guide line and the line braking surface to enable a longer cast with less energy and less danger of personal injury due to the fly hook.
e. Regarding claim 20, Eldridge in view of Hannon and Kvarnstrom teaches (refernces to Eldridge) the system of claim 19 having line braking surface 132 [resilient stop 132, col. 5 lines 37-38]. Eldridge in view of Hannon and Kvarnstrom does not specifically teach the line braking surface has a frusto-conical shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Eldridge in view of Hannon and Kvarnstrom to include a line braking surface that has a frusto-conical shape because doing so would have provided a line braking surface that has a simple shape for ease of assembly and repair or replacement and since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R LARSEN/Examiner, Art Unit 3643